Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
The application is in condition for allowance but for applicant’s amended claim dependencies that result in 35 USC 112(b) deficiencies (lack of antecedent basis). The examiner is amending the dependencies to correct these deficiencies while maintaining what the examiner believes to be the applicant’s intent. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claims have been amended as follows (additions indicated by underline, deletions by 
22. An illumination apparatus according to claim 6, wherein the second optical system comprises one or more light guides.

28. An illumination apparatus according to  claim 22, wherein the first ends of the light guides of the plurality of light guides are interspersed with the first ends of the catadioptric optical elements of the plurality of catadioptric optical elements.

29. An illumination apparatus according to claim 22, wherein at least some of the catadioptric optical elements of the plurality of catadioptric optical elements are extended in a direction that is normal to the catadioptric cross sectional plane.

31. An illumination apparatus according to claim 25, wherein the first and second light guide outer surfaces are transparent.

32. An illumination apparatus according to claim 25, wherein in at least one light guide cross-sectional plane through its optical axis the distance between the first and second outer surfaces at the first end of the light guide is the same as the distance between the first and second outer surfaces at the second end of the light guide; and wherein the solid angle of the second directional light output distribution is substantially the same as the solid angle of the directional light output distribution of the LEDs of the second plurality of LEDs.

33. An illumination apparatus according to claim 25, wherein in at least one light guide cross-sectional plane through its optical axis the distance between the first and second outer 

34. An illumination apparatus according to claim 25, wherein the second ends of the light guides of the plurality of light guides are interspersed with the second ends of the catadioptric optical elements of the plurality of catadioptric elements.

36. An illumination apparatus according to claim 25, wherein the second end of at least one catadioptric optical element of the plurality of catadioptric optical elements is arranged on the first side of an optical element support substrate and the second end of at least one of the plurality of light guides is arranged on the same side of the optical element support substrate

37. An illumination apparatus according to claim 25, wherein in at least one light guide cross-sectional plane through its optical axis, the first light guide outer surface is shaped with substantially the same shape as the first outer surface of a respective neighbouring catadioptric optical element; and the second light guide outer surface is shaped with substantially the same shape as the second outer surface of a respective neighbouring catadioptric optical element;  Page 8 of 18APPLICATION NO. TBD ATTORNEY DOCKET No. 439001 wherein the distance between the first and second light guide outer surfaces is greatest at the first end of the light guide.  

41. An illumination apparatus according to claim 22, wherein the catadioptric optical elements of the plurality of catadioptric optical elements comprise a material transparent to at least one operating wavelength of at least one element of the first plurality of LEDs.

46. An illumination apparatus according to claim 1, 

47. An illumination apparatus according to claim 1, wherein the control circuity comprises row and column electrode intersections and at each row and column electrode intersection, a data value store for providing at least two data values wherein one of the at least two data values is supplied to at least one LED of the first plurality of LEDs and one other of the at least two data values is supplied to at least one LED of the second plurality of LEDs.
  
48. An illumination apparatus according to claim 1, wherein the control circuity comprises row and column electrode intersections and at each row and column electrode intersection, an electrode connected to an LED of the first plurality of LEDs and connected to an LED of the second plurality of LEDs; and further comprises first and second control electrodes connected to 

51. A display apparatus according to claim 50,  wherein the control system comprises a backlight controller arranged to drive at least one of the first and second plurality of LEDs in a first region of the backlight apparatus with a higher light output than the light output in a second region of the backlight apparatus.  

52. A display apparatus according to claim 51, wherein the backlight control system is arranged to drive regions of at least one of the first and second pluralities of LEDs in correspondence with image data provided to the transmissive spatial light modulator by a display controller.  

53. A direct display apparatus comprising a switchable illumination apparatus of claim 6, wherein the control circuitry further comprises means to drive the first and second pluralities of LEDs with image pixel data.  

73. An illumination apparatus according to claim 72, wherein the first side of the optical element support substrate is arranged between the catadioptric optical elements and the LEDs of the second plurality of LEDs.  

74. An illumination apparatus according to claim 72, wherein the LEDs of the second plurality of LEDs are arranged on the second side opposite the first side of the optical element support substrate.  

75. An illumination apparatus according to claim 72, wherein the LEDs of the second plurality of LEDs are arranged on the first side of the optical element support substrate.  


Allowable Subject Matter
Claims 1-81 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose nor render obvious, in combination with the other limitations of the claims, an illumination apparatus comprising first and second groups of LEDs the first being associated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2012/0086875.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879